 



Exhibit 10.J
Schering-Plough Corporation
Severance Benefit Plan
Amended and Restated Effective January 1, 2008

 



--------------------------------------------------------------------------------



 



Preamble
     Schering-Plough Corporation (“Schering-Plough”) established the
Schering-Plough Severance Benefit Plan (the “Plan”) for the purpose of providing
severance benefits to certain Employees whose employment terminates on or after
February 4, 2004. The Plan constitutes a formal employee welfare benefit plan
under the Employee Retirement Income Security Act of 1974, as amended (“ERISA”).
The Plan is hereby amended and restated, effective for all terminations
occurring on or after January 1, 2008, and supersedes any policy, plan or
program theretofore maintained or in effect under which severance benefit
payments were made prior to January 1, 2008, by Schering-Plough or any of its
U.S. affiliated companies (or their predecessors) including any of the Organon
BioSciences U.S. Affiliates, which were acquired by Schering-Plough effective
November 19, 2007, as part of Schering-Plough’s acquisition of Organon
BioSciences N.V.
     The Plan, as set forth herein, is intended to alleviate in part or in full
financial hardships that may be experienced by certain of those Employees of
Schering-Plough and its U.S. affiliated companies, whose employment is
terminated for certain reasons. In essence, benefits under the Plan are intended
to be supplemental unemployment benefits. The Plan is not intended to be
included in the definitions of “employee pension benefit plan” and “pension
plan” set forth under Section 3(2) of ERISA as a “severance pay arrangement”
within the meaning of Section 3(2)(b)(i) of ERISA. Rather, the Plan is intended
to meet the descriptive requirements of a plan constituting a “severance pay
plan” within the meaning of regulations published by the Secretary of Labor at
Title 29, Code of Federal Regulations, Section 2510.3-2(b). Accordingly, the
benefits paid by the Plan are not deferred compensation and no employee shall
have a vested right to such benefits.
     The Plan shall continue until such time as it is amended or terminated in
accordance with Article 6.

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
ARTICLE 1 DEFINITIONS
    1  
ARTICLE 2 PARTICIPATION AND ELIGIBILITY FOR BENEFITS
    6  
ARTICLE 3 BENEFITS
    8  
ARTICLE 4 METHOD OF SEVERANCE PAYMENTS
    11  
ARTICLE 5 THE ADMINISTRATIVE COMMITTEE
    12  
ARTICLE 6 AMENDMENT AND TERMINATION
    13  
ARTICLE 7 CLAIMS PROCEDURES
    14  
ARTICLE 8 MISCELLANEOUS
    15  

-ii-



--------------------------------------------------------------------------------



 



Article 1
Definitions
When used herein, the following terms shall have the meanings set forth below.

1.01   “Administrative Committee” means Schering-Plough Corporation’s Employee
Benefits Committee or its designee.   1.02   “Base Pay” means the Employee’s
highest Weekly Base Rate of Pay during the 12-month period prior to his or her
termination.       In the case of a Termination Due to Change of Control, Base
Pay shall mean the sum of (a) Employee’s highest Weekly Base Rate of Pay during
the 12-month period prior to his or her termination or, if greater, the
Employee’s Weekly Base Rate of Pay in effect immediately prior to such Change of
Control, and (b) an amount equal to 1/52 of the Employee’s annual Target
Incentive. Notwithstanding the foregoing, for purposes of calculating Base Pay
in order to determine a Participant’s benefit under Column A of Exhibit B, Base
Pay shall not include any portion of the Employee’s Target Incentive.   1.03  
“Benefits” means the benefits that a Participant is eligible to receive pursuant
to Article 3 of the Plan.   1.04   “Change of Control” means a Change of Control
(or Change in Control) as defined in the Company’s 2002 Stock Incentive Plan and
any successor to such plan.   1.05   “Company” means Schering-Plough Corporation
and its U.S. affiliated companies.   1.06   “Comparable Position” means
employment with the Company or a successor employer in which the individual’s
level of responsibilities would not constitute a Demotion. For purposes of a
Termination Due to Change of Control, a position shall not be a Comparable
Position if such position would require the Employee’s principal business
location to be relocated more than 50 miles from the Employee’s principal
business location immediately prior to the Change of Control.   1.07  
“Corporate Integrity Agreement” means the five-year settlement agreement entered
into between the Company and the Office of Inspector General of the U.S.
Department of Health and Human Services, effective July 29, 2004.   1.08  
“Demotion” means continued employment in a position that, as determined by the
Administrative Committee, constitutes a demotion under Schering-Plough’s U.S.
compensation guidelines or a position that is one or more levels lower on a
Company-recognized career ladder, whether or not such employment is with the
Company or a successor employer.   1.09   “Decline to Relocate” means a
termination of a Participant’s employment as a result of his or her rejection of
an offer of continued employment in the same position or a

-1-



--------------------------------------------------------------------------------



 



    Comparable Position that would require relocation of the Participant’s
principal business location of more than 50 miles.   1.10   “Employee” means any
regular full-time or regular part-time employee of the Company who is employed
in the United States and as to whom the terms and conditions of employment are
not covered by a collective bargaining agreement unless the collective
bargaining agreement specifically provides for coverage under the Plan. For this
purpose, a regular part-time employee shall be an employee who is regularly
scheduled to work approximately 20 to 32 hours per week. The term “Employee”
shall not include (a) temporary employees (including college coops, summer
employees, high school coops, flexible workforce employees and any other such
temporary classifications); (b) any individual characterized by the Company as
an “independent contractor” or as a “contract worker;” (c) officers and other
employees of the Company who are parties to employment agreements; (d) officers
or other employees of the Company who participate in any severance plan of the
Company that provides for the payment of severance benefits in connection with a
Change of Control of the Company and such individual qualifies for the payment
of such benefits; (e) any other individual who is not treated by the Company as
an employee for purposes of withholding federal income taxes, regardless of any
contrary Internal Revenue Service, governmental, or judicial determination
relating to such employment status or tax withholding; or (f) effective
April 13, 2005, any employee of the Company who (i) is not a U.S. citizen,
(ii) is on temporary assignment in the United States, and (iii) normally works
outside the United States. In the event that an individual engaged in an
independent contractor or similar non-employee capacity is subsequently
reclassified by the Company, the Internal Revenue Service, or a court as an
employee, such individual, for purposes of the Plan, shall be deemed an Employee
from the actual (and not effective) date of such classification, unless
expressly provided otherwise by the Company.       An Employee also includes any
employee of the Company otherwise satisfying the definition for Employee above
who works in the United States permanently or who normally works in the United
States and receives compensation from one of the Company’s United States
affiliates or participating companies but is on temporary assignment outside of
the United States.   1.11   “Employment Service Date” means the first day on
which an individual became an Employee.   1.12   “Employment Termination Date”
means the date on which the employment of the Employee by the Company is
terminated.   1.13   “ERISA” means the Employee Retirement Income Security Act
of 1974, as amended.   1.14   “Job Elimination” means a termination of a
Participant’s employment by the Company due to job elimination, as determined by
the Administrative Committee in its sole discretion, for purposes of the Plan
only.



-2-



--------------------------------------------------------------------------------



 



1.15   “Job Restructuring” means a termination of a Participant’s employment by
the Company due to a change in required competencies or qualifications for the
Participant’s job, as determined by the Administrative Committee in its sole
discretion, for purposes of the Plan only.   1.16   “Misconduct” means conduct
which includes (a) falsification of company records/misrepresentation;
(b) theft; (c) acts or threats of violence; (d) refusal to carry out assigned
work; (e) unauthorized possession of alcohol or illegal drugs on company
premises; (f) being under the influence of alcohol or illegal drugs during work
hours; (g) willful intent to damage or destroy company property; (h) violation
of the Standards of Global Business Practices; (i) acts of
discrimination/harassment; (j) conduct jeopardizing the integrity of our
products; (k) violation of Company rules, policies, and/or practices; or (l)
other conduct considered to be detrimental to the Company.   1.17   “Organon
BioSciences U.S. Affiliates” means each of the affiliates of Organon BioSciences
N.V. that is both organized under the laws of the United States and employs
individuals who are paid through a U.S. source payroll system.   1.18  
“Participant” means any Terminated Employee eligible for Benefits in accordance
with Article 2.   1.19   “Plan” means the Schering-Plough Severance Benefit
Plan, as set forth herein, and as the same may from time to time be amended.  
1.20   “Plan Year” means the period commencing on each January 1 during which
the Plan is in effect and ending on the subsequent December 31.   1.21  
“Severance Benefit Plan Committee” means the Committee that reviews initial
benefit claims under the Plan, which shall be comprised of no less than three
members who shall include the Company’s Executive Director of Global Benefits,
and Vice Presidents of Human Resources representing the Company’s major
operating groups as the Company shall appoint.   1.22   “Target Incentive” means
an Employee’s target incentive for any given year under the Company’s annual
incentive plan applicable to the Employee immediately preceding his or her
termination. Notwithstanding the foregoing sentence, in the event of a
Termination Due to Change of Control, Target Incentive shall mean the greater of
the Target Incentive described in the preceding sentence or the Target Incentive
in effect immediately preceding the Change of Control.   1.23   “Terminated
Employee” means an Employee who has experienced an Employment Termination Date.
  1.24   “Termination Due to Change of Control” means a termination of a
Participant’s employment by the Company within two years following a Change of
Control that is involuntary or that is as a result of his or her written
rejection of an offer of continued employment with the Company or an affiliate
if such employment is not a Comparable Position. For purposes of the preceding
sentence, an involuntary termination shall be

-3-



--------------------------------------------------------------------------------



 



    deemed to occur as of the sixtieth (60th) day (or such longer period of time
as the Company shall establish not to exceed one year) immediately following the
later of (a) the date on which the Participant rejects in writing an offer of
continued employment with the Company or an affiliate for a position that is not
a Comparable Position; or (b) the date of the Change of Control.   1.25  
“Termination Due to Non-Performance” means a termination of an Employee’s
employment by the Company due to the Employee’s failure to perform his or her
job assignments in a satisfactory manner, as determined by the Administrative
Committee in its sole discretion, for purposes of the Plan only. In addition, a
Termination Due to Non-Performance means a termination of an Employee’s
employment by the Company due to the Employee being deemed an “ineligible
person” pursuant to the Corporate Integrity Agreement.   1.26   “Termination Due
to Workforce Restructuring” means termination of an Employee’s employment by the
Company due to a Decline to Relocate, a Job Elimination, a Job Restructuring, or
such other termination determined by the Administrative Committee.       An
Employee who has been absent from employment on a (a) short-term disability
leave, or (b) long-term disability leave or “medical no pay” leave lasting, in
the aggregate, for a period of less than two years shall be deemed to have
suffered a Termination Due to Workforce Restructuring if neither the Employee’s
latest position nor a Comparable Position exists for the Employee once he or she
is released to return to work. Nothing in this paragraph shall prevent such an
Employee from experiencing a Termination Due to Workforce Restructuring as a
result of a Job Elimination, Job Restructuring, or other determination by the
Administrative Committee or its designee to the extent otherwise provided under
this Plan.   1.27   “Voluntary Resignation” means a resignation that is a
voluntary separation from employment initiated by the Employee.   1.28   “Weekly
Base Rate of Pay” means

  (a)   for a regular full-time Employee paid on a weekly payroll period basis,
the Employee’s weekly rate of pay.     (b)   for a regular full-time Employee
paid on a bi-monthly payroll period basis, the Employee’s rate of pay for one
payroll period divided by 2.166.     (c)   for a regular part-time Employee paid
on any hourly basis, the Employee’s highest base hourly rate during the last
12 months multiplied by the average number of weekly hours worked during that
12-month period.

1.29   “Years of Service” means the total number of a Participant’s full years
of active service with the Company subject to the following rules:

  (a)   For purposes of determining a Participant’s number of Years of Service,
a full year of active service is any consecutive twelve-month period of service
occurring

-4-



--------------------------------------------------------------------------------



 



      after the Participant’s most recent break in service lasting one year or
more. For example, a Participant whose Employment Service Date is June 21, 2003
will be credited with one Year of Service at the end of the business day
June 20, 2004 provided that he or she has been continuously employed by the
Company through that date.     (b)   For purposes of determining a Participant’s
number of Years of Service, such Participant shall be treated as if his or her
Employment Termination Date was December 31 of the calendar year in which his or
her actual Employment Termination Date occurs.     (c)   Any break in a
Participant’s active service for a period of less than one year shall be
disregarded for purposes of calculating a Participant’s number of Years of
Service. For example, a Participant who was hired on June 1, 2000, was
terminated on February 3, 2002, rehired on December 18, 2002, and terminated
again on March 3, 2003 shall have three Years of Service under the Plan.     (d)
  Notwithstanding the foregoing, a Participant’s service earned prior to
incurring a break in service of less than 12 months and for which the
Participant received a severance benefit under this Plan or any other severance
plan or arrangement sponsored by the Company shall not be credited as Years of
Service under the Plan. For example, a Participant who was hired on January 1,
2000, terminated on June 1, 2001 and received a severance benefit in connection
with those years of service and was rehired on January 1, 2007 shall, as of
December 31, 2008, be credited with one Year of Service.     (e)  
Notwithstanding anything herein to the contrary, a Participant’s active service
with any of the Organon BioSciences U.S. Affiliates, which were acquired by
Schering-Plough effective November 19, 2007, as part of Schering-Plough’s
acquisition of Organon BioSciences N.V., shall be taken into account when
calculating the Participant’s number of Years of Service.

-5-



--------------------------------------------------------------------------------



 



Article 2
Participation and Eligibility for Benefits

2.01   Eligibility.

  (a)   Subject to Sections 2.01(b), 2.02, and 2.03, any Terminated Employee
(other than an employee who is employed in Puerto Rico) who has provided the
Company with at least 90 consecutive days of service and incurs a Termination
Due to Workforce Restructuring, a Termination Due to Non-Performance, or a
Termination Due to Change of Control shall become a Participant and shall be
eligible for Benefits in accordance with the provisions of this Plan. A
Terminated Employee who is eligible to participate in the Plan as a result of a
Termination Due to Change of Control shall not otherwise be deemed to have
incurred a Termination Due to Workforce Restructuring or a Termination Due to
Non-Performance.         For purposes of determining whether a Participant who
either (i) transferred employment from NeoGenesis Pharmaceuticals, Inc. to the
Company in connection with the asset purchase agreement, dated February 14,
2005; (ii) became an Employee as a result of the Company’s collaborative
agreement with Bayer HealthCare AG, dated October 1, 2004; or (iii) became an
employee of the Company in connection with the Company’s acquisition of Organon
BioSciences N.V., effective November 19, 2007, has satisfied the 90 consecutive
days of service requirement set forth in this Section 2.01(a) above, his or her
service shall include service with NeoGenesis Pharmaceuticals, Inc., Bayer
HealthCare AG, or Organon BioSciences N.V. or its affiliate, as appropriate. In
no event shall such individual be credited with such prior service for purposes
of calculating his or her severance benefits under the Plan.     (b)  
Notwithstanding anything herein to the contrary, a Terminated Employee shall not
be considered to have incurred a Termination Due to Workforce Restructuring, a
Termination Due to Non-Performance, or a Termination Due to Change of Control
for the purposes of the Plan, if his or her employment is discontinued due to
(i) a Voluntary Resignation; (ii) voluntary resignation after reaching early or
normal retirement date under the Company’s qualified pension plan; (iii) the
divestiture of a business unit of the Company if the Employee is offered a
Comparable Position with the Company or a successor employer; (iv) a rejection
of an offer of a Comparable Position that is not a Decline to Relocate; (v) a
Decline to Relocate and such Terminated Employee was on international assignment
immediately preceding his or her termination; (vi) discharge for Misconduct;
(vii) being placed on layoff status; (viii) failure to transfer to another
location after initially accepting the transfer within the acceptance period of
the offer; (ix) a termination of employment during or immediately following a
long-term disability leave or a “medical no pay” leave lasting, in the
aggregate, at least two years; (x) death; or (xi) his or her refusal to
cooperate with the screening process pursuant to the Corporate Integrity
Agreement.     (c)   Notwithstanding anything herein to the contrary, in no
event shall any Employee or former Employee who is receiving benefits under a
Company-sponsored long-term

-6-



--------------------------------------------------------------------------------



 



      disability plan and/or who was on “medical no pay” leave of absence
lasting, in the aggregate, for a period of two consecutive years or more ending
at or immediately preceding the time of his or her termination of employment be
eligible for Benefits under this Plan. For clarification purposes, the
determination of whether an Employee or former Employee is ineligible for
benefits as a result of the two-year leave of absence restriction set forth in
the preceding sentence shall be made by aggregating any time periods in which
the Employee or former Employee had received benefits under a Company-sponsored
long-term disability plan together with any consecutive time periods that he or
she was on “medical no pay” leave.

2.02   Termination of Eligibility for Benefits. A Participant shall cease to
participate in the Plan, and all Benefits shall cease upon the occurrence of the
earliest of:

  (a)   Termination of the Plan prior to, or more than two years following, a
Change of Control;     (b)   Inability of the Company to pay Benefits when due;
    (c)   Completion of payment to the Participant of the Benefits for which the
Participant is eligible; and     (d)   The Administrative Committee’s
determination, in its sole discretion, of the occurrence of the Employee’s
Misconduct, regardless of whether such determination occurs before or after the
Employee’s Employment Termination Date, unless the Administrative Committee
determines in its sole discretion that Misconduct shall not cause the cessation
of Benefits in a particular case. Notwithstanding the foregoing, the
Administrative Committee must act in good faith in making such a determination
at any time within the two years following a Change of Control.

2.03   Waiver and Release. Notwithstanding anything in the Plan to the contrary,
unless determined otherwise by the Administrative Committee in its sole
discretion, no Benefits shall be due or paid under the Plan to any Employee,
unless the Employee executes (and does not rescind) a written waiver and
release, in a form prescribed by Schering-Plough, of any and all claims against
Schering-Plough, its affiliates, and all related parties arising out of the
Employee’s employment or termination of employment.

-7-



--------------------------------------------------------------------------------



 



Article 3
Benefits

3.01   Amount of Severance Pay. The amount of severance pay payable to a
Participant shall be equal to the number of weeks of the Participant’s Base Pay
corresponding to his or her Years of Service at his or her Employment
Termination Date as set forth on that portion of Exhibit A applicable to the
reason for his or her termination from employment (determined by the Company, in
its sole discretion) as listed on Exhibit A hereto.       In the event of a
Termination Due to Change of Control, the amount of severance pay payable to a
Participant shall be equal to the number of weeks of the Participant’s Base Pay
corresponding to his or her Years of Service at his or her Employment
Termination Date as set forth under Column B of Exhibit B applicable to his or
her band as listed on Exhibit B hereto.       Notwithstanding the foregoing, in
the event of a Termination Due to Change of Control for a Participant who was an
E-grade employee of Schering-Plough (or its affiliates) as of December 31, 2003,
the amount of severance pay payable to the Participant shall be equal to the
greater of the benefits as listed under Columns A and B under Exhibit B hereto
as applicable to E-grade employees and to his or her Years of Service at his or
her Employment Termination Date.       Notwithstanding the foregoing, in the
event of a Termination Due to Change of Control for a Participant who was a
weekly/hourly or a semi-monthly employee of Schering-Plough (or its affiliates)
as of December 31, 2003, the amount of severance pay payable to the Participant
shall be equal to the greater of the benefits as listed under Columns A and B
under Exhibit B hereto as applicable to his or her pay status and Years of
Service at his or her Employment Termination Date.       Set forth on Exhibit C
is a description of the manner in which eligible employees of certain acquired
companies and/or divisions will be deemed to mapped to the Schering-Plough
Compensation Bands for purposes of Exhibits A and B until such employees receive
an actual Compensation Band classification under the Schering system.   3.02  
Medical and Dental Benefits. A Participant covered under any of the Company’s
group medical and dental plans prior to his or her Employment Termination Date
shall be provided the opportunity to elect to continue such coverage in
accordance with the provisions of the Consolidated Omnibus Budget Reconciliation
Act of 1985, Section 4980B of the Internal Revenue Code of 1986, as amended, and
Section 601, et seq., of ERISA (“COBRA”) and in accordance with the Company’s
regular COBRA coverage payment practices.       Participants who experience a
Termination Due to Workforce Restructuring or Termination due to Non-Performance
shall be eligible to continue medical and dental benefits under COBRA coverage
at active employee rates, as the same may be changed from time to time, for the
greater of (a) three months or (b) the number of weeks of severance under
Section 3.01 (to a maximum of 12 months) following his or her Employment
Termination Date.

-8-



--------------------------------------------------------------------------------



 



    Participants who experience a Termination Due to Change of Control shall be
eligible (a) to continue medical and dental benefits under COBRA coverage at
active employee rates, as the same may be changed from time to time, for the
greater of (i) three months or (ii) the number of weeks of severance pay under
Section 3.01 (to a maximum of 18 months) following his or her Employment
Termination Date, and (b) for retiree medical benefits under the terms of the
retiree medical coverage generally applicable to the Company’s retiree medical
eligible retirees provided that such Participants are at least age 50 at the
time of their termination of employment.   3.03   Life Insurance. Participants
who experience a Termination Due to Workforce Restructuring or Termination Due
to Non-Performance shall be eligible to receive continued basic life insurance
coverage for the greater of (a) three months or (b) the number of weeks of
severance under Section 3.01 (to a maximum of 12 months) following his or her
Employment Termination Date.       Participants who experience a Termination Due
to Change of Control shall be eligible to receive continued basic life insurance
coverage for the greater of (a) three months or (b) the number of weeks of
severance under Section 3.01 (to a maximum of 18 months) following his or her
Employment Termination Date. At the end of the coverage period, the Participant
may convert the life insurance coverage to a personal policy.   3.04   Incentive
Plan Payments. A Participant’s entitlement to an incentive payment under the
annual incentive plan applicable to such Participant following a termination of
employment and the amount of such incentive payment, if any, shall be determined
solely by reference to the applicable terms of such annual incentive plan;
provided, however, for purposes of calculating a Participant’s severance pay
with respect to a Termination Due to Change of Control, a Participant’s Base Pay
shall include a pro rata portion of his or her Target Incentive as described
under the definition of Base Pay in Section 1.02 of the Plan.   3.05   Reduction
for Other Payments; Offsets. The Benefits payable hereunder to any Participant
shall be reduced by any and all payments required to be made by the Company or
its affiliates under federal, state, and local law, under any employment
agreement or special severance arrangement or under any other separation policy,
plan, or program. The Benefits payable hereunder to any Participant shall also
be reduced by (a) any benefits previously paid to such Participant under this or
any other separation or severance plan sponsored by the Company with respect to
any periods of service with respect to which Benefits are being paid under this
Plan, including any severance benefits paid prior to November 19, 2007 under a
U.S. severance plan, practice or arrangement of Organon Biosciences, N.V.; and
(b) any and all amounts that the Participant owes to the Company or an
affiliate.   3.06   Effect on Other Benefit Plans. Except as expressly provided
herein, nothing under the Plan shall constitute an extension of eligibility for,
or the vesting or exercise periods relating to, any employee benefit or equity
compensation plan or an agreement with the Company.

-9-



--------------------------------------------------------------------------------



 



3.07   Different Severance Benefits. Notwithstanding the foregoing, the Human
Resources representative having jurisdiction over the Participant may recommend,
and the Senior Vice President Global Human Resources, acting on behalf of the
Company, will have complete discretion to approve a different amount of
severance pay and/or benefits, either higher or lower (including no severance
pay and/or benefits at all), than otherwise provided on Exhibit A, provided that
no such discretion shall be applicable to a Termination Due to Change of
Control.   3.08   Change of Control Notification. Not later than six months
following a Change of Control, the Company shall notify all of its otherwise
eligible Employees (who were Employees as of the day immediately before the
Change of Control) who have not been given notice of termination of whether they
will, until the second anniversary of such Change of Control, continue in the
same job, be offered a Comparable Position, or be involuntarily terminated.

-10-



--------------------------------------------------------------------------------



 



Article 4
Method of Severance Payments

4.01   Method of Payment. The severance pay to which a Participant is eligible,
as calculated pursuant to Article 3, shall be paid in accordance with the
provisions of this Article 4.

  (a)   Severance payments payable under this Plan shall be made in a single sum
cash payment.     (b)   Payment shall be made by mailing to the last address
provided by the Participant to the Company. Separate payment(s) shall be made to
pay any earned and unused vacation pay for the year during which the Employment
Termination Date occurs. In no event shall interest be credited on any amounts
for which a Participant may become eligible.     (c)   In general, payments
shall be made as promptly as practicable after the participant’s Employment
Termination Date, the execution of the release required under Section 2.03, and
the expiration of the required release revocation period.

-11-



--------------------------------------------------------------------------------



 



Article 5
The Administrative Committee

5.01   Authority and Duties. The Administrative Committee shall have the full
power, authority, and discretion to construe, interpret, and administer the
Plan, to correct deficiencies therein, and to supply omissions. All decisions,
actions, and interpretations of the Administrative Committee shall be final,
binding, and conclusive upon the parties, subject only to determinations by the
applicable claims fiduciary with respect to denied claims for Benefits. Unless
the Administrative Committee determines otherwise, the Human Resources Managers
of the Company shall have the authority to act on behalf of the Administrative
Committee in all respects set forth in this Section 5.01.   5.02   Records. The
Company shall supply to the Administrative Committee all records and information
necessary to the performance of the Administrative Committee’s duties.   5.03  
Payment. The Company shall make payments of Benefits, in such amount as
determined by the Administrative Committee under Article 3, from its general
assets to Participants in accordance with the terms of the Plan, as directed by
the Administrative Committee.

-12-



--------------------------------------------------------------------------------



 



Article 6
Amendment and Termination

6.01   Amendment and Termination. The Plan may be amended, suspended,
discontinued, or terminated at any time by the Board of Directors of
Schering-Plough Corporation or its designee, in whole or in part, for any
reason, and without either the consent of or the prior notification to any
Participant. No such amendment shall give the Company the right to recover any
amount paid to a Participant prior to the date of such amendment. Any such
amendment, however, may cause the cessation and discontinuance of payments of
Benefits to any person or persons under the Plan. No such amendment made
following a Change of Control may reduce the benefits to which any Participant
may become entitled in the two years following such Change of Control.
Notwithstanding the foregoing, no amendment of any kind may be made to the Plan
for a period of two years following a Change of Control.

-13-



--------------------------------------------------------------------------------



 



Article 7
Claims Procedures

7.01   Claim. Each eligible terminated Employee may contest the administration
of Benefits by completing and filing with the Severance Benefit Plan Committee a
written request for review in the manner specified by the Administrative
Committee. Each such application must be filed within 60 days following the
Employee’s termination of employment and must be supported by such information
as the Severance Benefit Plan Committee deems relevant and appropriate.

7.02   Appeals of Denied Claims for Benefits. In the event that any claim for
benefits is denied in whole or in part, the claimant whose claim has been so
denied shall be notified of such denial by the Severance Benefit Plan Committee
within 90 days of receipt of the claim (unless the Severance Benefit Plan
Committee determines that special circumstances require an extension of time of
up to an additional 90 days for processing the claim). The notice advising of
the denial shall specify the reason(s) for denial, make specific reference to
relevant Plan provisions, describe any additional material or information
necessary for the claimant to perfect the claim (explaining why such material or
information is needed), and shall advise the claimant of the procedure for the
appeal of such denial and a statement of the claimant’s right to bring a civil
action under Section 502(a) of ERISA following an adverse benefit determination
on appeal. All appeals shall be made by the following procedure:

  (a)   A claimant whose claim has been denied shall file with the
Administrative Committee a notice of desire to appeal the denial. Such notice
shall be filed within 60 days of notification by the Severance Benefits Plan
Committee of the initial claim denial, be made in writing, and set forth all of
the facts upon which the appeal is based. Appeals not timely filed shall be
barred.     (b)   The Administrative Committee shall consider the merits of the
claimant’s written presentations, the merits of any facts or evidence in support
of the denial of benefits, and such other facts and circumstances as the
Administrative Committee shall deem relevant.     (c)   The Administrative
Committee shall render a determination upon the appealed claim within 60 days of
its receipt of such appeal (unless the Administrative Committee determines that
special circumstances require an extension of time of up to an additional
60 days for processing the appeal). The determination shall specify the
reason(s) for the denial, make specific reference to relevant Plan provisions,
and contain a statement of the claimant’s right to bring a civil action under
Section 502(a) of ERISA.     (d)   The determination so rendered shall be
binding upon all parties.         No Employee may bring a civil action under
Section 502(a) of ERISA until the Employee has exhausted his or her rights under
this Section 7.02.

-14-



--------------------------------------------------------------------------------



 



Article 8
Miscellaneous

8.01   Nonalienation of Benefits. None of the payments, benefits, or rights of
any Participant shall be subject to any claim of any creditor, and, in
particular, to the fullest extent permitted by law, all such payments, benefits
and rights shall be free from attachment, garnishment, trustee’s process, or any
other legal or equitable process available to any creditor of such Participant.
No Participant shall have the right to alienate, anticipate, commute, plead,
encumber, or assign any of the benefits or payments which he or she may expect
to receive, contingently or otherwise, under the Plan.

8.02   No Contract of Employment. Neither the establishment of the Plan, nor any
modification thereof, nor the creation of any fund, trust or account, nor the
payment of any benefits shall be construed as giving any Participant or
Employee, or any person whosoever, the right to be retained in the service of
the Company, and all Participants and other Employees shall remain subject to
discharge to the same extent as if the Plan had never been adopted.

8.03   Severability of Provisions. If any provision of the Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof, and the Plan shall be construed and enforced as if
such provisions had not been included.

8.04   Heirs, Assigns, and Personal Representatives. The Plan shall be binding
upon the heirs, executors, administrators, successors, and assigns of the
parties, including each Participant, present and future.

8.05   Headings and Captions. The headings and captions herein are provided for
reference and convenience only, shall not be considered part of the Plan, and
shall not be employed in the construction of the Plan.

8.06   Number. Except where otherwise clearly indicated by context, the singular
shall include the plural, and vice-versa.

8.07   Unfunded Plan. The Plan shall not be funded. No Participant shall have
any right to, or interest in, any assets of Schering-Plough that may be applied
by Schering-Plough to the payment of Benefits.

8.08   Payments to Incompetent Persons, Etc. Any benefit payable to or for the
benefit of a minor, an incompetent person or other person incapable of
receipting therefore shall be deemed paid when paid to such person’s guardian or
to the party providing or reasonably appearing to provide for the care of such
person, and such payment shall fully discharge Schering-Plough, the
Administrative Committee and all other parties with respect thereto.

8.09   Lost Payees. Benefits shall be deemed forfeited if the Administrative
Committee is unable to locate a Participant to whom Benefits are due. Such
Benefits shall be reinstated

-15-



--------------------------------------------------------------------------------



 



    if application is made by the Participant for the forfeited Benefits within
one year of the Participant’s Employment Termination Date and while the Plan is
in operation.   8.10   Controlling Law. The Plan shall be construed and enforced
according to the laws of the State of New Jersey to the extent not superseded by
federal law.

-16-



--------------------------------------------------------------------------------



 



Schering-Plough Corporation
Severance Pay Plan
Exhibit A
Termination Due to Workforce Restructuring
(chart shows amount of severance pay in weeks of Base Pay)

                                      Bands D-O;   Bands D-O; Years of Service  
Bands A-C   Base <$275,000   Base ³ $275,000
1
    15       26       39  
2
    15       26       39  
3
    15       26       39  
4
    15       26       39  
5
    15       26       39  
6
    17       26       39  
7
    19       26       39  
8
    21       26       41  
9
    23       28       43  
10
    25       30       45  
11
    27       32       47  
12
    29       34       49  
13
    31       36       51  
14
    33       38       53  
15
    35       40       55  
16
    37       42       57  
17
    39       44       59  
18
    41       46       61  
19
    43       48       63  
20
    45       50       65  
21
    47       52       67  
22
    49       54       69  
23
    51       56       71  
24
    53       58       73  
25
    55       60       75  
26
    57       62       77  
27
    59       64       79  
28
    61       66       81  
29
    63       68       83  
30 and above
    65       70       85  

-17-



--------------------------------------------------------------------------------



 



Schering-Plough Corporation
Severance Pay Plan
Exhibit A (Cont’d)
Termination Due to Non-Performance
(chart shows amount of severance pay in weeks of Base Pay)

          Years of Service   Bands A-O
1
    8  
2
    8  
3
    8  
4
    8  
5
    8  
6
    8  
7
    8  
8
    8  
9
    9  
10
    10  
11
    11  
12
    12  
13
    13  
14
    14  
15
    15  
16
    16  
17
    17  
18
    18  
19
    19  
20
    20  
21
    21  
22
    22  
23
    23  
24
    24  
25
    25  
26
    26  
27
    27  
28
    28  
29
    29  
30 and above
    30  

-18-



--------------------------------------------------------------------------------



 



Schering-Plough Corporation
Severance Pay Plan
Exhibit B
Termination Due to Change of Control
(chart shows amount of severance pay in weeks of Base Pay)

     
Column A
  Column B (If this column is applicable, multiply applicable number   (If this
column is applicable, multiply applicable number of weeks by Base Pay excluding
Target Incentive)   of weeks by Base Pay including 1/52 of Target Incentive)    
 

                                                                           
Applicable to Employees Employed by Schering-Plough on or before                
        12/31/03 Only                   Bands D-O;   Bands D-O; Weekly /   Semi-
          Years of           Base1 <   Base1 ³ Hourly   Monthly   E-Grade  
Service   Bands A-C   $275,000   $275,000
8
    16       32       1       23       39       59  
8
    16       32       2       23       39       59  
12
    16       32       3       23       39       59  
16
    16       32       4       23       39       59  
20
    20       40       5       23       39       59  
24
    24       48       6       26       39       59  
28
    28       56       7       29       39       59  
32
    32       64       8       32       39       62  
36
    36       72       9       35       42       65  
40
    40       80       10       38       45       68  
44
    44       88       11       41       48       71  
48
    48       96       12       44       51       74  
52
    52       104       13       47       54       77  
56
    56       104       14       50       57       80  
60
    60       104       15       53       60       83  
64
    64       104       16       56       63       86  
68
    68       104       17       59       66       89  
72
    72       104       18       62       69       92  
76
    76       104       19       65       72       95  
80
    80       104       20       68       75       98  
84
    84       104       21       71       78       101  
88
    88       104       22       74       81       104  
92
    92       104       23       77       84       107  
96
    96       104       24       80       87       110  
100
    100       104       25       83       90       113  
104
    104       104       26       86       93       116  
104
    104       104       27       89       96       119  
104
    104       104       28       92       99       122  
104
    104       104       29       95       102       125  
104
    104       104     30 and above     98       105       128  

 

1   For this purpose, Base Pay excludes Target Incentive.

-19-



--------------------------------------------------------------------------------



 



Schering-Plough Corporation
Severance Pay Plan
Exhibit C
1. For purposes of Exhibits A and B, Participants who were former employees of
the Organon business group and became Employees of the Company in connection
with the Company’s November 19, 2007 acquisition of Organon BioSciences N.V.,
and have not yet been classified under the Schering-Plough Compensation Band
system, shall be treated as having a Schering-Plough Compensation Band
designation according to the following schedule:

      Organon Classification   Deemed Schering-Plough Band
Non-Exempt Grades 54-60
  Bands A — C
Exempt Grades 8-13
  Bands A — C
Exempt Grades 14-SE
  Bands D — O

2. For purposes of Exhibits A and B, Participants who were former employees of
the Diosynth business group and became Employees of the Company in connection
with the Company’s November 19, 2007 acquisition of Organon BioSciences N.V.,
and have not yet been classified under the Schering-Plough Compensation Band
system, shall be treated as having a Schering-Plough Compensation Band
designation according to the following schedule:

      Diosynth RTP Classification   Deemed Schering-Plough Band
Non-Exempt Grades 1-12
  Bands A — C
Exempt Grades 4-13
  Bands A — C
Exempt Grades 14-SE
  Bands D — O

3. For purposes of Exhibits A and B, Participants who were former employees of
the Intervet business group and became Employees of the Company in connection
with the Company’s November 19, 2007 acquisition of Organon BioSciences N.V.,
and have not yet been classified under the Schering-Plough Compensation Band
system, shall be treated as having a Schering-Plough Compensation Band
designation according to the following schedule:

      Intervet Classification   Deemed Schering-Plough Band
Non-Exempt Grades N2 – N111-12
  Bands A — C
Exempt Grades E5 –E15
  Bands A — C
Exempt Grades E16 – E17
  Bands D — O

-20-